tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service commerce street mc dallas tx date sep -8 person to contact identification_number contact telephone number in reply refer to last day for filing a petition with the tax_court certified mail -return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination as to your exempt status was made for the following reason s you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_7_-1 exempt clubs are organized for pleasure recreation and other non-profitable purposes the exemption extends to social and recreation clubs that are supported solely by membership fees dues and assessments enforcing restrictive covenants does not fulfill a non-profitable purpose for a social and recreational club as described in under sec_501 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect you taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs ifyou qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director eo examinations ’ enclosure publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations oa arch taxpayer identification ‘fication number number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter rev catalog number 34809f a for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form 6018-a publication publication letter rev catalog number 34809f fo m a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit issue whether qualifies for exemption under internal_revenue_code irc sec_501 facts was incorporated in the state of on october 19xx received the exemption under sec_501 on october 19xx was formed for social and recreational purpose of the homeowners of the development defined in article of their bylaws operates and maintains the swimming pool recreational area and other related facilities to be known as the for use of members of the corporation their families and guests and other recreational and social facilities the membership of development defined in article of their bylaws the homeowners of the is limited to the homeowners of the development automatically become members of per articles of incorporation and bylaws has power to enforce cc r of the development articles of incorporation aoi article il sec_4 states to exercise the power vested in this by body by a corporation which said powers are set forth in that certain amend declaration of conditions covenants restrictions easements and charges and dated november 19xx made by said recorded in the office of the county recorder of the county of state of on november 19xx bylaws at article sec_1 paragraph d states together with any and all other real_property which may hereafter through the operation of conditions covenants restrictions easements reservations or charges pertaining to the same be placed under the jurisdiction of this corporation form 886-aev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit ' the development plans to continue enforcing cc r of the homeowners of the law internal_revenue_code sec_501 provides exemption from income taxes for clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder revenue rulings revrul_69_281 1969_1_cb_155 holds that a club whose membership is limited to homeowners in a housing development and that provides recreational facilities that afford opportunities for fellowship and social commingling is exempt from federal_income_tax under sec_501 of the code although the club was incorporated by a housing developer it is not controlled by him nor operated as a commercial venture for his benefit revrul_75_494 1975_2_cb_214 states that a club providing social and recreational facilities whose membership is limited to homeowners of a housing development will be precluded from qualifying for exemption under sec_501 of the code by owning and maintaining residential streets enforcing restrictive covenants or providing residential fire and police protection and trash collection service government’s position revrul_75_494 states that an organization enforcing restrictive covenants does not qualify for the exemption under sec_501 enforces cc r of the come from has power and development where their members plans to continue enforcing the cc r of the development which includes enforcement of collection of the membership fee based on the examination the organization does not qualify for exemption as a social_club described in sec_501 form 886-aev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit ‘ taxpayer’s position per initial interview with the officers and subsequent telephone discussion no longer wishes to be exempt under sec_501 thus agreeing with the government position conclusion the organization does not qualify for exemption from federal_income_tax under sec_501 the proposed date of the revocation is january 20xx form 886-acev department of the treasury - internal_revenue_service page -3-
